       Case 8-20-71624-ast            Doc 30       Filed 07/16/20   Entered 07/16/20 09:09:41




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x               Subchapter V
In re

                                                                        Case No. 20-71624 (ast)
CORNELL ST. HEMPSTEAD, LLC,


                                    Debtor
--------------------------------------------------------x


        UNITED STATES TRUSTEE’S OBJECTION TO CONFIRMATION
  OF THE DEBTOR’S PROPOSED SUBCHAPTER V PLAN OF REORGANIZATION


TO:     THE HONORABLE ALAN S. TRUST;
        UNITED STATES BANKRUPTCY JUDGE:


                 WILLIAM K. HARRINGTON, the United States Trustee for Region 2 (the

“United States Trustee”), by his counsel, in furtherance of his duties under 28 U.S.C. section 586

as and for his objection to the proposed plan of reorganization (the “Plan”) filed by Cornell St.

Hempstead, LLC (the “Debtor”) represents and alleges as follows:



                                      PRELMINARY STATEMENT

                 The Debtor is a non-operating, non-income producing entity. On June 9, 2020,

the Debtor filed its proposed plan of reorganization (“Plan”) which is legally unconfirmable

because the Plan does not comply with Bankruptcy Code section 1129, or the Bankruptcy Code

sections 1190, 1191 and 1194 governing confirmation of a subchapter V plan of reorganization.

Lack of compliance with section 1129 includes improperly characterizing a class of claims as

unimpaired, and a failure to disclose the means of implementation, as required by Bankruptcy




                                                            1
      Case 8-20-71624-ast        Doc 30      Filed 07/16/20    Entered 07/16/20 09:09:41




Code section 1122. Additionally, based upon a lack of income, the Plan cannot satisfy the

feasibility requirements at section 1129(a)(11).

               With respect to the confirmation requirements under subchapter V, the Plan,

which is apparently non-consensual, fails to comply with the mandatory disclosure requirements

of Bankruptcy Code section 1190 by failing to include the required financial information.

Because there is none of the required financial information it is impossible to calculate the

Debtor’s disposal income over the term of the Plan or determine whether the value of the

property to be distributed is not less than the Debtor’s disposal income. Consequently, the Debtor

cannot carry its burden that proposed treatment of the impaired unaccepting classes is

nondiscriminatory and fair and equitable. Because there is no income, the Debtor cannot provide

any assurances that the Debtor can make the required payments. Finally, the non-consensual

Plan does not require all future earnings to be under the supervision or control of the Trustee, and

fails to provide an appropriate remedy, including liquidation of nonexempt property, upon the

Debtor’s default. As such, the Plan unconfirmable under subchapter V. Because of the Plan

fails to satisfy the confirmation requirements of the Bankruptcy Code, the United States Trustee

requests that the Court deny confirmation.

               The United States Trustee also submits that the Debtor’s omissions have hindered

the reorganization process and demonstrate that the Plan is not proposed in good faith.



                                              FACTS

               1.      On March 13, 2020, Cornell St. Hempstead LLC (the “Debtor”) filed its

voluntary petition under chapter 11 of title 11 of the United States Code (the “Bankruptcy




                                                   2
      Case 8-20-71624-ast         Doc 30     Filed 07/16/20     Entered 07/16/20 09:09:41




Code”) and simultaneously elected to be treated as a Sub-Chapter V small business debtor (ECF

Docket No. 1).

                 2.    The Debtor is represented by the firm of Hasbani & Light, P.C, Seth

Weinberg, Esq., as counsel (“Counsel”).

                 3.    On March 16, 2020, the United States Trustee appointed Salvatore

LaMonica as the subchapter V trustee (the “Trustee”) (ECF Docket No. 2).

                 4.    According to the Debtor’s schedules, the Debtor is the owner of the real

property at 157 Cornell St., Hempstead, New York (the “Property”), which is the Debtor’s sole

asset. The schedules list one creditor, Deutsche Bank National Trust Company as Trustee for

Long Beach Mortgage Loan Trust 2003-5, the holder of a lien against the Property in the

approximate amount of $424,000 (“First Lienholder”).

                 5.    The Debtor’s principal testified at the April 14, 2020 first meeting of

creditors, that the Debtor acquired the Property by purchasing the referee’s deed in connection

with the second mortgagee’s foreclosure action. The Debtor, therefore, acquired the Property

subject to the lien of the First Lienholder. The Debtor’s principal also testified that Property is

not rented. Because the Debtor has failed to file any monthly operating reports, there is no

information concerning the Debtor’s post-petition operations.

                 6.    On April 22, 2020, the Debtor moved by Notice of Presentment seeking

entry of an order valuing the Property at $120,000 (ECF Docket No. 19). The Debtor’s motion

was granted on default, on April 27, 2020 (ECF Docket No. 23).

                 7.    On May 28, 2020, the Debtor moved seeking approval of its application to

obtain post-petition financing on a super-priority basis and granting adequate protection (ECF

Docket No. 25). The financing motion is returnable on July 29, 2020.



                                                  3
      Case 8-20-71624-ast         Doc 30     Filed 07/16/20      Entered 07/16/20 09:09:41




                8.     In its financing motion, the Debtor seeks authority to borrow up to

$75,000 from Loyd Financing LLC on a super-priority basis, secured by a priming lien against

the Property. According to the application, the borrowing would be used to pay administrative

costs, to pay for capital expenditures to renovate the Property and to pay creditors (ECF Docket

No. 25, proposed order at paragraph 3). The financing budget consists of a list of projects and

contains no information as to what work will be done, who will perform the work, whether the

contractor is licensed or insured.

                9.     Apparently, without contacting the Trustee, on June 9, 2020, the Debtor

filed its proposed plan of reorganization (ECF Docket No. 29). The Plan classifies creditors into

three classes of claims and one class of interests: Class 1 consists of the Administrative

Creditors; Class 2 consists of the secured claim of the First Lienholder; Class 3 consists of the

First Lienholder’s unsecured claim; and Class 4 consists of the interests of the Debtor’s

principals.

                10.    The Plan provides that the administrative creditors will be paid in full, that

the Class 2 creditor, the First Lienholder’s secured claim, will be paid $1,200 per year for two

years, and at “the conclusion of the plan” will be paid $120,000; Class 3, the undersecured

portion of First Lienholder’s claim, valued at $304,000, will be paid $5,000 “at the conclusion

of the plan.” The Class 4 interest holders will retain their interests. The Plan asserts that all of

the Classes are unimpaired with the exception of Class 2, although Class 4 is a non-voting class.

                11.    According to the Plan, the effective date is 15 days after entry of the order

confirming the plan (see Plan definition at section 1.23). The Plan provides that the Disbursing

Agent will make all the Plan payments and defines the Disbursing Agent as the Debtor (see Plan

at definition 1.22).



                                                   4
      Case 8-20-71624-ast            Doc 30    Filed 07/16/20     Entered 07/16/20 09:09:41




                12.        With the exception of referencing the Debtor’s motion seeking post-

petition financing on a super-priority basis (see Plan at section 5.01), the Plan does not contain

any means of implementation. There is no history of the Debtor set forth in the Plan and no

financial information such as a liquidation analysis or projections. Upon the Debtor’s default,

there are no provisions providing for any remedies.

                13.        The Debtor’s lack of financial disclosure effectively negates the Trustee’s

ability to perform the Trustee’s statutory functions, including furnishing information and

reviewing claims (See Bankruptcy Code section 704(a)(2), (5), and (7)). Moreover, despite

filing what appears to be a non-consensual Plan, the Debtor has failed to provide any mechanism

to notify the creditors.



                                          APPLICABLE LAW

                14.        The subchapter V Small Business Debtor Reorganization provisions of

the Bankruptcy Code (“subchapter V”) went effective on February 19, 2020, enabling a small

business chapter 11 debtor to elect to proceed under subchapter V as set forth in sections 1181

through 1195 of the Bankruptcy Code. Subchapter V was enacted to provide a less expensive

and quicker resolution of a small business case and consequently, affords certain benefits not

available to other small business debtors, or to debtors proceeding as other than a non-small

business chapter 11 debtor.

                15.        Some of the benefits include an exemption from the payment of United

States Trustee’s quarterly fees, an ability to confirm a non-consensual plan, exception from the

requirement to file a disclosure statement and a provision that enables the owners of a small

business to retain their interests (See generally 11 U.S.C. sections 1181, et. seq.).



                                                     5
      Case 8-20-71624-ast        Doc 30     Filed 07/16/20      Entered 07/16/20 09:09:41




               16.     If proceeding as a subchapter V small business debtor, the debtor must file

a plan of reorganization within 90 days from the date of the order of relief (see Bankruptcy Code

section 1187(b)). The proposed plan must contain a brief history of the debtor’s operations, a

liquidation analysis, and projections evidencing the debtor’ ability to make the plan payments

(see Bankruptcy Code section 1190(1)). The plan must also provide for the submission of all or

such portion of the debtor’s future earnings or future income to the supervision and control of the

trustee, if necessary, for the execution of the plan (see 11 U.S.C. section 1190(2)).

               17.     A subchapter V plan may be confirmed either consensually or non-

consensually (see 11 U.S.C. section 1191). Under Bankruptcy Code section 1191(a), a

consensual Subchapter V plan must comply with the requirements for confirmation of a chapter

11 plan under Bankruptcy Code section 1129(a), with the exception of paragraph 15. Under

section 1191(b), the court may confirm a non-consensual plan. In addition to an exemption from

compliance with section 1129(a)(15), a non-consensual subchapter V plan, that is, one that does

not comply the voting requirements of section 1129(a) (8) and (10), may be confirmed, if the

plan does not discriminate unfairly, and is fair and equitable with respect to each class of claims

or interests that is impaired and has not accepted the plan (see Bankruptcy Code section

1191(b)).

               18.     To satisfy the fair and equitable requirements, so as to confirm a non-

consensual plan, as of the effective date of the plan, all of the debtor’s projected disposable

income received during the three or five year term of the plan must be applied to make payments

under the plan, or the value of the property to be distributed under the plan must not be not less

than the debtor’s projected disposal income (see Bankruptcy Code section 1191(c)). At section

1191(d), disposable income is defined as income received by the debtor that is not reasonably



                                                  6
      Case 8-20-71624-ast        Doc 30     Filed 07/16/20     Entered 07/16/20 09:09:41




necessary to be expended for the maintenance or support of the debtor or the payment of

expenditures necessary for the continuation, preservation or operation of the debtor’s business

(see Bankruptcy Code section 1191(d)).

               19.     Additionally, to confirm a non-consensual plan, the debtor must also be

able to make the plan payments, or there must be a reasonable likelihood that the debtor will be

able to make all the payments, and the plan must provide appropriate remedies for non-payment,

including the liquidation of nonexempt assets (see Bankruptcy Code section 1191(c)(3)).

Finally, Bankruptcy Code sections 1124 defining impairment, and 1126 governing acceptance of

a plan are applicable to a Subchapter V case.



                                          ARGUMENT

The Plan is Unconfirmable under Bankruptcy Code section 1129
and under the provisions of Subchapter V


               20.     The Plan in the instant case runs afoul of several provisions of the

Bankruptcy Code section 1129(a) governing confirmation. In addition to classifying the

administrative creditors, the Plan also improperly characterizes Class 2 as “unimpaired” under

section 1124. These infirmities render the Plan unconfirmable under 1129(a)(1) because the Plan

fails to comply with the applicable provisions of the Bankruptcy Code. Additionally, the Plan

fails to contain information demonstrating feasibility, thereby precluding confirmation under

section 1129(a)(11).

               21.     The Plan is also unconfirmable under the Subchapter V small business

provisions at Bankruptcy Code section 1190, et seq., because it fails to comply with any of the

requirements of section 1190. Under Bankruptcy Code section 1190, entitled “Contents of



                                                 7
       Case 8-20-71624-ast              Doc 30   Filed 07/16/20        Entered 07/16/20 09:09:41




plan,” the debtor’s plan must include background information, and financial information, in the

form of a liquidation analysis, together with projections with respect to the debtor’s ability to

make the payments, and the submission of all future income to the trustee, if necessary.

                 22.     The Plan contains none of the required information. The Plan fails to

provide a history of the Debtor, projections or a liquidation analysis. Moreover, under section

1190(2), if necessary, the Plan must provide that the future earnings or income necessary to

implement the Plan be supervised and controlled by the trustee. The “if necessary” language

refers to Bankruptcy Code section 1194 (b), which requires the trustee to make the distributions

in connection with a non-consensual plan. Because this Plan is non-consensual, the Trustee must

make the Plan distributions. But, in the instant case, the Debtor is defined as the “disbursing

agent” (see Plan at definition 1.22 providing that the Debtor will be the disbursing agent). The

complete failure to comply with the disclosure and distribution requirements of a Subchapter V

plan, renders the Plan unconfirmable.

                 23.     The Plan’s treatment of claims is also problematic. The Plan classifies the

secured portion of the First Lienholder’s claims in Class 2, proposes a payment of $1,200 for

each of the next two years and after two years, “at the conclusion of the plan” proposes a

$120,000 payment. According to the Plan, Class 2 is “unimpaired.” But, according to

Bankruptcy Code section 1124 1, a class is only unimpaired if it leaves unaltered the legal,
                                   0F




equitable and contractual rights of the holder, or cures any default, reinstates maturity dates, and

compensates such claim for any damages. It is submitted that the proposed treatment of the

Class 2 creditor does not render the class unimpaired. Consequently, to achieve confirmation,

the Debtor must establish that the Plan does not discriminate unfairly and is fair and equitable


1
  According to Bankruptcy Code section 1181(a), Bankruptcy Code sections 1124 and 1126 are not inapplicable to
a case filed under subchapter V.

                                                       8
      Case 8-20-71624-ast        Doc 30      Filed 07/16/20     Entered 07/16/20 09:09:41




with respect to the treatment of the First Lienholder’s secured claim (See Bankruptcy Code

section 1191(b)).



The Plan Does Not Comply with the Fair and Equitable Requirements

               24.     As set forth herein, and although the Debtor has not specifically indicated

as such, the proposed Plan does not appear to be consensual. Therefore, to achieve confirmation,

the Plan must comply with Bankruptcy Code section 1191(b) with respect to the treatment

provided to both Classes 2 and 3, both of which classes are impaired. Initially, because Class 2

consists of the claim of a non-accepting secured creditor, the Plan must satisfy the requirements

of section 1129(b) (2) (see 11 U.S.C. section 1191(c)(1)). And, because the Plan is not

consensual, with respect to both Classes 2 and 3, the Debtor must demonstrate that the Plan

complies with the fair and equitable requirements under 1191(c), subsections (1) and (2), by

demonstrating that all of the Debtor’s projected disposable income over the term of the Plan will

be applied to Plan payments, or that all of the property to be distributed under the plan is not less

than the Debtor’s disposal income. The Debtor must also demonstrate that it has the ability to

make the payments to comply with Bankruptcy Code section 1191(c)(3)(A). Finally, under

1191(c)(3)(B), in the event of default, the Plan must contain appropriate remedies, including

liquidation of nonexempt assets. As will be shown here, because there is no means of

implementation and no financial information provided, the Plan cannot satisfy the confirmation

requirements at Bankruptcy Code section 1191(b) and cannot be confirmed.

               25.      To comply with the fair and equitable requirements, with respect to Class

2’s secured claim, the Plan must comply with section 1129(b)(2)(A). That is, the plan must

provide that the holder of a secured claim retains its lien and that the holder of the claim receives



                                                  9
         Case 8-20-71624-ast            Doc 30       Filed 07/16/20        Entered 07/16/20 09:09:41




on account of its claim deferred cash payments totaling at least the allowed amount of such

claim, of a value, as of the plan’s effective date, of at least the value of the holder’s interest in the

estate’s interest in the property (see Bankruptcy Code section 1129(b)(2)(A)(i)(I) and (II)). As

such, in addition to providing that the First Lienholder retains its lien, based upon the order

approving the valuation of the Property, to achieve confirmation the Debtor must pay the First

Lienholder’s secured claim at least $120,000.

                    26.      The Plan in the instant case, although providing a payment in the amount

of $120,000, which may arguably provide for an appropriate payment, does not provide that the

First Lienholder will retain its lien, and thereby is not in compliance with section

1129(b)(2)(A)(i)(I).

                    27.      With respect to treatment of Classes 2 and 3, the Plan fails to comply with

the fair and equitable requirements set forth a section 1191(c). The Plan does not contain a

provision requiring the Debtor to apply all of its projected disposable income over the three to

five year term of the plan to payments under the plan, 2 and does not provide that the value of the
                                                                 1F




property to be distributed under the Plan is not less than the Debtor’s projected disposable

income.

                    28.      The Plan provides that the First Lienholder’s Class 2 claim will be paid

$1,200 for two years and $120,000 “at the conclusion of the Plan.” The First Lienholder’s

unsecured claim, valued at approximately $304,000, will be $5,000, “at the conclusion” of the

Plan.




2
    The Plan provides for payments over two years, but contains no explanation why that timetable was selected.

                                                          10
      Case 8-20-71624-ast        Doc 30     Filed 07/16/20      Entered 07/16/20 09:09:41




               29.     As set forth herein, the fair and equitable standard requires the Debtor to

demonstrate that all of the disposable income is devoted to plan payments (see Bankruptcy Code

section 1191(c) and (d)). But, the Plan contains no financial information.

               30.     The lack of financial information precludes confirmation under

Bankruptcy Code section 1191 because Bankruptcy Code section 1191(c) requires that the Plan

devote all of the debtor’s projected disposable income received in the three or five year period to

plan payments, or the value of the property distributed under the plan in the three or five year

period must not be not less than the disposable income of the debtor.

               31.     Since the Debtor has failed to provide any financial information, there is

no way to calculate the Debtor’s disposal income, or that the proposed payments are in the

appropriate amount.

               32.     Section 1191(c)(3) requires that the Debtor demonstrate that it has the

ability to make all the payments under the plan, or that there is a reasonable likelihood that the

debtor will be able to make all payments under the plan.

               33.     However, as set forth herein, the Property is vacant, and upon information

and belief, has not produced income for some period of time. The only source of possible

funding is the proposed $75,000 in debtor in possession financing, which it is asserted will be

used to pay administrative expenses, pay for capital improvements and pay creditors.

               34.     However, the funding, cannot be approved and so it cannot be the basis

upon which to confirm the Plan. The financing motion requires the Court to approve a

superpriority lien priming the First Lienholder. However, that motion falls short of the

requirements of Bankruptcy Code section 364(d), because, inter alia, as structured, the financing

fails to adequately protect the First Lienholder. Moreover, even if the Debtor could overcome



                                                 11
      Case 8-20-71624-ast        Doc 30      Filed 07/16/20     Entered 07/16/20 09:09:41




that hurtle, there is insufficient information to support the conclusion that the financing will

generate funds sufficient to make the proposed Plan payments. Indeed, the $75,000 is

substantially less than the $120,000 slated to be paid to the First Lienholder some two years

down the road.

                 35.   Moreover, the Debtor has not indicated that there is any ability to generate

any income going forward in the near future. The Property is unrented and in need of repair.

Simply put, there is no income, and absent an ability to rent the Property no anticipated income.

Consequently, the Debtor cannot satisfy the requirement that the Debtor has the ability to make

the Plan payments from the Debtor’s income or that the Plan is feasible, as required by section

1129(a)(11). Finally, there is no Plan provision requiring the liquidation of the nonexempt assets

in the event the Debtor fails to make the required Plan payments, as required by section

1191(c)(3).

                 36.   The Debtor may argue that because it lacks income, there is no projected

disposable income and hence the payments provided to Classes 2 and 3 are sufficient to achieve

confirmation. However, it is submitted, and as set forth hereinbelow, that such an argument

demonstrates that the Plan is not proposed in “good faith,” as required by Bankruptcy Code

section 1129(a)(3). Finally, there is no Plan provision requiring the liquidation of the nonexempt

assets in the event the Debtor fails to make the required Plan payments, as required by section

1191(c)(3).



The Plan Is Not Proposed in Good Faith

                 37.   Bankruptcy Code Section 1129(a)(3) requires that a plan must be proposed

in good faith and not by any means forbidden by law.” 11 U.S.C. § 1129(a)(3). Courts interpret



                                                 12
      Case 8-20-71624-ast        Doc 30      Filed 07/16/20     Entered 07/16/20 09:09:41




good faith to mean that “there exists ‘a reasonable likelihood that the plan will achieve a result

consistent with the objectives and purposes of the Bankruptcy Code.’ In re 20 Bayard Views

LLC, 443 B.R. 83, 95 (Bankr. E.D.N.Y. 2011).

               38.     In addressing the “good faith,” requirements of Bankruptcy Code section

1129(a)(3), the Second Circuit said that “ . . . the good faith test means that the plan was

proposed with honesty and good intentions and with a basis for expecting that a reorganization

can be effected.” Kane v. Johns–Manville Corp., 843 F.2d 636, 649 (2d Cir.1988) (quoting

Koelbl v. Glessing (In re Koelbl), 751 F.2d 137, 139 (2d Cir.1984)).

               39.     “As several courts have observed, the good faith requirement should be

viewed in light of the totality of the circumstances surrounding the plan, and ‘[t]he requirement

of Section 1129(a)(3) speaks more to the process of plan development than to the content of the

plan.’ ” 20 Bayard Views id., 443 B.R. at 97 citing In re Chemtura Corp., 439 B.R. 561, 608

(Bankr.S.D.N.Y.2010) (quoting In re Bush Indus., 315 B.R. 292, 304 (Bankr.W.D.N.Y.2004)).

               40.     The Court in Chemtura, found that the plan was proposed in good faith

because the debtor had “ . . . negotiated honestly and at an arm’s length, including with the

Equity Committee, in an effort to create a confirmable plan that would satisfy all parties . . .”,

had cooperated with the Equity Committee in marketing the debtor’s asset and had reached many

other settlements with regulators (id. 439 at 609). Conversely, after a court determined that the

debtor’s plan of reorganization required numerous stages, the first of which was to sell the

lumber from the land to raise cash to build the building and the second stage was to obtain

approval to build the access road, the court held the plan had not been proposed in good faith but

rather to thwart efforts of creditor in completing its state foreclosure action, and denied

confirmation (see In re Weathersfield Farms, Inc., 14 B.R. 572 (Bankr. Vt. 1981)).



                                                 13
      Case 8-20-71624-ast        Doc 30     Filed 07/16/20     Entered 07/16/20 09:09:41




                41.    In the instant case, the Debtor sought bankruptcy relief on the eve of the

pandemic. The Debtor moved to value the Property at substantially less than the value of the

First Lienholder’s lien, thereby reducing the value of the First Lienholder’s secured claim from

$424,000 to $120,000. The Debtor then sought financing on a superpriority basis, by priming

the First Lienholder’s lien by approximately $75,000. The Debtor served the First Lienholder at

a location in California. There does not appear to have been any due diligence to locate the First

Lienholder’s counsel or otherwise reasonably calculated to afford the First Lienholder with

adequate notice.

                42.    The Plan was apparently filed without any consultation or input from the

Trustee. And apparently, the Debtor has not sought out the First Lienholder and has not sought

to negotiate with the First Lienholder. The Plan proposes to substantially modify the First

Lienholder’s rights and contains no assurance that First Lienholder will even retain its lien, much

less be paid, yet the Debtor has failed to provide a mechanism to even solicit the First

Lienholder’s acceptance of the Plan which acceptance is required under Bankruptcy Code

section 1126.

                43.    As set forth in the United States Trustee’s objection to the Debtor’s

request for debtor in possession financing, the Debtor’s financing motion seeks to thrust onto the

First Lienholder the risks associated with improving the Property.

                44.    The United States Trustee submits that under the standards enunciated by

the Second Circuit, and the case law cited herein, the Debtor’s Plan fails to meet the good faith

requirements of Bankruptcy Code section 1129 (a)(3).




                                                14
      Case 8-20-71624-ast        Doc 30     Filed 07/16/20      Entered 07/16/20 09:09:41




                                         CONCLUSION

               45.     The Plan is unconfirmable because it fails to include all of the statutorily

required information, such as the Debtor’s history and required financial information, including

the amount of the Debtor’s projected disposable income, a liquidation analysis and projections.

The failure to include this information, which serves as an explanation for how the Plan is to be

implemented, also means that the Debtor cannot satisfy its burden that that the Plan is fair and

equitable. The Plan provides insufficient information from which to conclude that the Debtor

can make those required payments, even if the Plan contained the necessary information from

which to calculate the required payments.

               45.     The reality of the case is that the Debtor has no ability to make any of the

Plan payments because the Debtor is an entity owning non-income producing property. The

Debtor’s ability to convert the Property into income- producing property requires an expenditure

of time and capital, the risk of both to be borne by the First Lienholder, without protecting the

First Lienholder by failing to provide for the liquidation of the non-exempt assets in the event of

a default.

                Finally, the Debtor’s failure to coordinate its efforts with the Trustee or exercise




                                                 15
         Case 8-20-71624-ast     Doc 30     Filed 07/16/20     Entered 07/16/20 09:09:41




any diligence in seeking the First Lienholder demonstrates that the Plan is not proposed in good

faith.

                WHEREFORE, it is respectfully requested that confirmation be denied and that

the Court grant such other and further relief as may be just and proper.



DATED: Central Islip, New York                       WILLIAM K. HARRINGTON
       July 16 , 2020                                  UNITED STATES TRUSTEE REGION 2
                                                     560 Federal Plaza
                                                     Central Islip, New York 11722
                                                     Telephone (631) 715-7800



                                                     By: /s/ Christine H. Black
                                                           Christine H. Black
                                                           Assistant United States Trustee




                                                16
       Case 8-20-71624-ast            Doc 30       Filed 07/16/20    Entered 07/16/20 09:09:41




UNITED STATES BANKRUPTCY COURT                                             Hearing Date and Time:
EASTERN DISTRICT OF NEW YORK                                               July 29, 2020 @ 12 noon
-----------------------------------------------------x
In re                                                                      Objections Due:
                                                                           July 22, 2020

                                                                           Chapter 11, subchapter V
CORNELL ST. HEMPSTEAD, LLC,
                                                                           Case No. 20-71624-ast
                                   Debtor.

-----------------------------------------------------x

                                            CERTIFICATE OF SERVICE

               I, Joann Lomangino, am employed by the Office of the United States Trustee for
the Eastern District of New York, hereby certify that on July 16, 2020, I caused a copy of the
annexed, United States Trustee’s Objection To Confirmation Of The Debtor’s Proposed
Subchapter V Plan Of Reorganization, to be served by First Class mail in the State of New
York, with proper postage affixed to the persons and entities whose names and addresses appear
on the annexed service list, and additionally by electronic mail to the email addresses listed.

Dated: Central Islip, New York
       July 16, 2020


                                                                    /s/ Joann Lomangino
                                                                    Joann Lomangino




                                                         17
      Case 8-20-71624-ast     Doc 30   Filed 07/16/20   Entered 07/16/20 09:09:41




Mailing List:

Seth D. Weinberg
Hasbani & Light, P.C.
450 Seventh Avenue
Ste 1408
New York, NY 10123
sweinberg@hasbanilight.com

Salvatore LaMonica, Esq.
LaMonica Herbst & Maniscalco, LLP
3305 Jerusalem Avenue
Suite 201
Wantagh, NY 11793
sl@lhmlawfirm.com

Deutsche Bank Nation Trust Company
As Trustee for Long Beach Mortgage
Loan Trust 2005-3
1761 E St Andrew
Santa Ana, CA 92705




                                          18
